Exhibit 10.22
 
 
CKE RESTAURANTS, INC.
 
AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT
 
 
This Amendment No. 3 (the “Amendment”) to Employment Agreement is made effective
as of December 16, 2008, by and between CKE Restaurants, Inc. (the “Company”)
and E. Michael Murphy (the “Employee”).
 
RECITALS:
 
A.           The Company and the Employee entered into an Employment Agreement,
dated as of January 12, 2004, and amended on December 6, 2005 and October 12,
2006 (collectively, the “Agreement”).
 
B.           The Company and the Employee now desire to further amend the
Agreement as set forth below.
 
AGREEMENT
 
1. Employment and Duties.  Section 1 is hereby amended to change and replace the
Employee’s stated position from “Executive Vice President, General Counsel and
Secretary” to “President, Chief Legal Officer and Secretary”, which amendment
shall be effective on January 27, 2009.
 
2. Term.  Section 2 is hereby amended to read in its entirety as follows:
 
“2.           Term.  The term of this Agreement shall commence on the Effective
Date and, prior to July 11, 2012, shall terminate three (3) years following the
date on which notice of non-renewal or termination of this Agreement is given by
either party to the other and, on and subsequent to July 11, 2012, shall
terminate on July 11, 2015, subject in all cases to prior termination as set
forth in Section 7 below (the “Term”).  Thus, prior to July 11, 2012, the Term
shall be renewed automatically on a daily basis so that the outstanding Term is
always three (3) years following the date on which notice of non-renewal or
termination is given by either party to the other and, on July 11, 2012, the
Term shall convert into a remaining three (3) year term ending on July 11,
2015.  The Term may be extended at any time upon mutual written agreement of the
parties.”
 
3. Salary.  Section 3 is hereby amended to provide that the minimum base annual
salary shall be $636,750, effective as of January 27, 2009.
 
4. Other Compensation and Fringe Benefits.  Section 4(e)(vi) is hereby amended
to read in its entirety as follows, which amendment shall be effective as of
January 27, 2009 for determining annual bonuses for the fiscal year ending in
January 2010 and subsequent fiscal years, as applicable:
 
“(vi)           If Actual Income is 120% or greater of Target Income, Employee
shall receive a bonus equal to 220% of Current Base.”
 
5. Other Compensation and Fringe Benefits.  The definition of “Actual Income” as
set forth in Section 4(e) is hereby amended to add the following phrase at the
end thereof:
 
“provided, further, that any accounting credits or charges associated with any
interest rate swap derivatives shall be excluded from Actual Income;”
 
6. Other Compensation and Fringe Benefits.  Clause (g) is hereby added to
Section 4, which clause reads in its entirety as follows:
 
“(g)           Section 409A Limitation.  Any amounts payable under Sections
4(b), 4(c) or 6 shall be paid no later than December 31 of the year  following
the year in which the expenses are incurred.”
 
7. Termination.  Section 7(b)(ii) is hereby amended to add the following text
immediately following the phrase which reads “...subject to the Employee
executing and delivering to the Company a release of the Company and its
affiliates from all known and unknown claims at the date of such termination
based upon or arising out of this Agreement or the termination, in form
reasonably acceptable to the Employee”:
 
“(provided that such release shall be executed and delivered on or prior to the
fifty-fifth (55th) day following the date of the Employee’s termination and
shall be in the form of an effective release agreement for which any applicable
revocation period has expired)”
 
8. Termination.  Section 7(b)(ii)(B) is hereby amended to add the following
phrase at the end thereof:
 
“if, at the time the Company terminates Employee’s employment under this Section
7(b), the Company is not a reporting company under the Exchange Act (as defined
below), or the Employee is not a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the “Code”);
however, if at the time the Company terminates Employee’s employment under this
Section 7(b), the Company is a reporting company under the Exchange Act and the
Employee is a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then Employee shall be entitled to such sum in a single lump sum on
the first business day that occurs at the end of the period commencing on the
date of termination and ending six months after the last day of the calendar
month in which the date of termination occurs (e.g., if the Company terminates
Employee’s employment on March 15, 2009, the Company will pay the amount
specified herein on the first business day immediately following September 30,
2009).”
 
9. Termination.  Section 7(b)(v) is hereby amended as follows:
 
(1) To add the following text immediately following the phrase which reads
“...if the Company is a reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)”:
 
“and the Employee is a “specified employee” for purposes of Section
409A(2)(B)(i) of the Code”;
 
(2) To change and replace the timing for the grant of Restricted Shares as
provided therein from “the date of such termination” to:
 
“the first business day that occurs at the end of the period commencing on the
date of termination and ending six months after the last day of the calendar
month in which the date of termination occurs”; and
 
(3) To change and replace the provision regarding vesting in the final phrase
therein from “concurrently with such termination” to “on such date of grant.”
 
10. Termination.  Section 7(b)(vi) is hereby amended to add the following text
immediately following the phrase which reads “...if the Company is not a
reporting company under the Exchange Act”:
 
“or the Employee is not a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code”
 
11. Termination.  There is hereby added as a new final paragraph to Section
7(b), the following:
 
“Notwithstanding anything in Section 7(b) to the contrary, no amount shall be
payable pursuant to this Section 7(b) unless Employee has incurred a Separation
from Service (within the meaning of Section 409A(a)(2)(A)(i) of the Code, and
Treasury Regulation Section 1.409A-1(h) (“Separation from Service”) by reason of
a termination of the Employee’s employment by the Company under this Section
7(b).”
 
12. Termination for Good Reason.  There is hereby added as new Section 7A to the
Agreement, the following:
 
“7A.           Termination for Good Reason.
 
(a)           The Employee may terminate his employment hereunder for “Good
Reason,” which for purposes of this Agreement, means a Change In Control (as
defined in Section 6 on Exhibit B).  The Employee may only terminate this
Agreement for Good Reason within 90 days after the Change In Control.
 
(b)           If the Employee terminates his employment for Good Reason:
 
(i)           The Company shall pay the Employee all amounts owed through the
date of termination; and
 
(ii)           In lieu of any further salary and bonus payments or other
payments due to the Employee for periods subsequent to the date of termination,
under this Agreement or otherwise, the Company shall pay, as severance to the
Employee, the sum of:
 
(A)           An amount equal to the product of the Employee’s minimum base
annual salary in effect as of the date of termination multiplied by the number
three, plus
 
(B)           An amount equal to a pro rata portion of the bonus for the year in
which the termination occurs, as provided in Section 4(e) (based on an
annualized calculation as of the date of termination), which sum shall be made
in a single lump sum in accordance with its normal payroll procedures within
five days following the date of termination if, at the time the Company
terminates Employee’s employment under this Section 7A(b), the Company is not a
reporting company under the Exchange Act (as defined below), or the Employee is
not a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”); however, if at the time
the Company terminates Employee’s employment under this Section 7A(b), the
Company is a reporting company under the Exchange Act and the Employee is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then
Employee shall be entitled to such sum in a single lump sum on the first
business day that occurs at the end of the period commencing on the date of
termination and ending six months after the last day of the calendar month in
which the date of termination occurs (e.g., if the Company terminates Employee’s
employment on March 15, 2009, the Company will pay the amount specified herein
on the first business day immediately following September 30, 2009).
 
(iii)           All options granted to the Employee that had not vested as of
the date of such termination shall vest concurrently with such termination;
 
(iv)           All restricted stock awards, restricted stock unit awards, and
other forms of equity compensation awards granted to the Employee, which had not
vested as of the date of such termination, shall vest concurrently with such
termination;
 
(v)           All Restricted Shares provided for in Amendment No. 3 to this
Agreement to be granted after the date of such termination shall, if on the date
of Employee’s termination the Company is a reporting company under the Exchange
Act, and the Employee is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, be granted on the first business day that occurs
at the end of the period commencing on the date of termination and ending six
months after the last day of the calendar month in which the date of termination
occurs; provided, however, if, in doing so, such grant shall exceed the
limitations imposed under the Company Equity Plans, such excess shall be spread
back to Dates of Grant within the period from the date of such Amendment No. 3
through the date of such termination in a manner that would result in the
maximum number of Restricted Shares permitted to be granted to Employee under
the Company Equity Plans during such period, and shall vest concurrently on such
date of grant;
 
(vi)           All Restricted Shares provided for in Amendment No. 3 to this
Agreement to be granted after the date of such termination shall, if the Company
is not a reporting company under the Exchange Act, or the Employee is not a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, at
the time of termination, be granted on the date of such termination either under
a Company Equity Plan, or, if for some reason such Restricted Shares cannot be
so granted, otherwise outside a Company Equity Plan as necessary to effect the
grant, by the Company, and shall vest concurrently with such termination; and
 
(vii)           The Company shall maintain in full force and effect for the
continued benefit of the Employee during the period commencing on the date of
termination and ending on the December 31 of the second calendar year following
the calendar year in which the termination occurred, all employee benefit plans
(except for the company’s stock incentive plans) and programs in which the
Employee was entitled to participate immediately prior to the date of
termination, provided that the Employee’s continued participation is not
prohibited under the general terms and provisions of such plans and programs,
but, if prohibited, the Company shall, at the Company’s expense, arrange for
substantially equivalent benefits; provided, however, that notwithstanding the
foregoing, there shall only be included, and Employee shall only be entitled to,
those benefit plans or programs that are exempt from the term “nonqualified
deferred compensation plan” under Section 409A of the Code.
 
Notwithstanding any other provision in this Agreement, under no circumstances,
will the Employee be permitted to exercise any discretion to modify the vesting
of an award or the amount, timing or form of payment described in this Section
7A.


Notwithstanding anything in Section 7A(b) to the contrary, no amount shall be
payable pursuant to this Section 7A(b) unless Employee has incurred a Separation
from Service by reason of a termination of the Employee’s employment by the
Employee for Good Reason.
 
(c)           The Employee shall not be required to mitigate the amount of any
payment provided for in this Section 7A by seeking other employment or
otherwise, nor shall any compensation or other payments received by the Employee
after the date of termination reduce any payments due under this Section 7A.”
 
13. Definitions.  Terms used but not defined in this Amendment shall have the
respective meanings assigned to them in the Agreement.
 
14. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which shall constitute one
Amendment.
 
15. Terms and Conditions of Agreement.  Except as specifically amended by this
Amendment, all terms and conditions of the Agreement shall remain in full force
and effect.
 
 
 
 

 
 
IN WITNESS WHEREOF, this Amendment is executed by the undersigned as of the date
first above written.
 


/s/ E. Michael Murphy                                     
E. Michael Murphy




CKE Restaurants, Inc.




By:       /s/ Peter Churm                                                  
Peter Churm,
Director and Chairman of the Compensation
Committee of the Board of Directors